Name: ECSC High Authority: Decision No 4-56 of 15 February 1956 amending Decision No 3-52 of 23 December 1952 on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the Treaty
 Type: Decision_ENTSCHEID
 Subject Matter: taxation;  EU finance;  prices
 Date Published: 1956-02-22

 Avis juridique important|31956S0004ECSC High Authority: Decision No 4-56 of 15 February 1956 amending Decision No 3-52 of 23 December 1952 on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the Treaty Official Journal 004 , 22/02/1956 P. 0018 - 0019 Finnish special edition: Chapter 1 Volume 1 P. 0012 Swedish special edition: Chapter 1 Volume 1 P. 0012 Danish special edition: Series I Chapter 1952-1958 P. 0038 English special edition: Series I Chapter 1952-1958 P. 0038 Greek special edition: Chapter 01 Volume 1 P. 0012 DECISION No 4-56 of 15 February 1956 amending Decision No 3-52 of 23 December 1952 on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the Treaty THE HIGH AUTHORITY, Having regard to Articles 49 and 50 of the Treaty; Having regard to Decisions No 2-52 and No 3-52 of 23 December 1952 regarding the levies provided for in Articles 49 and 50 of the Treaty (Official Journal of the Community of 30 December 1952, pp. 3 and 4), as amended and supplemented by Decision No 30-54 of 25 June 1954 (Official Journal of the Community of 1 August 1954, p. 469), Decision No 21-55 of 7 May 1955 (Official Journal of the Community of 11 May 1955, p. 738), Decision No 29-55 of 3 November 1955 and Decision No 31-55 of 19 November 1955 (Official Journal of the Community of 28 November 1955 pp. 905 and 906); Whereas for the production of brown coal briquettes and semi-coke derived from brown coal a total of 3 % per metric ton of these products is necessary for the operation; DECIDES: Article 1 Article 3 of Decision No 3-52 shall read as follows: "Article 3 The consumption figures used for calculating the deductions provided in Article 2 (2) of Decision No 2-52 shall be as follows: >PIC FILE= "T0012170"> Article 2 Article 4 of Decision No 3-52 shall read as follows: "Article 4 The scale laid down in Article 2 (4) of Decision No 2-52 shall consequently be fixed as follows in units of account of the European Payments Union: >PIC FILE= "T0012171"> The corresponding scales expressed, for guidance, in the currencies of Member States of the Community shall be published at a later date." Article 3 This Decision shall apply to levies on output from 1 March 1956. This Decision was considered and adopted by the High Authority at its meeting of 15 February 1956. For the High Authority The Vice-President ETZEL